Exhibit 10.4

MASSEY ENERGY COMPANY

Restricted Stock Award Agreement

[Number] Restricted Shares

THIS AGREEMENT dated as of November 10, 2008, between MASSEY ENERGY COMPANY, a
Delaware Corporation (the “Company”) and [            ] (“Participant”) is made
pursuant and subject to the provisions of the Massey Energy Company 2006 Stock
and Incentive Compensation Plan, as amended from time to time (the “Plan”), a
copy of which is attached. All terms used herein that are defined in the Plan
have the same meaning given them in the Plan.

1. Award of Restricted Stock. Pursuant to the Plan, the Company, on November 10,
2008 (the “Grant Date”), granted to Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, an award of [            ] shares of Stock which are designated as
Restricted Stock.

2. Restrictions. Except as provided in this Agreement, the shares of Restricted
Stock are nontransferable and are subject to a substantial risk of forfeiture
during the Period of Restriction. The Period of Restriction starts on the Grant
Date and ends when the shares of Restricted Stock vest or are forfeited. During
the Period of Restriction, the shares of Restricted Stock shall be subject to
and bear the following legend if certificated prior to vesting:

“The sale or other transfer of the shares of Massey Energy Company stock
represented by this certificate, whether voluntary, involuntary, or by operation
of law, is subject to certain restrictions on transfer set forth in the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, in the rules and
administrative procedures adopted pursuant to such Plan, and in an associated
Restricted Stock Agreement. A copy of the Plan, such rules and procedures, and
the applicable Restricted Stock Agreement may be obtained from the Secretary of
Massey Energy Company.”

3. Stock Power. With respect to shares of Restricted Stock forfeited under
Paragraph 6, Participant does hereby irrevocably constitute and appoint the
Secretary and the Assistant Secretary as his or her attorney to transfer the
forfeited shares on the books of the Company with full power of substitution in
the premises. The Secretary and/or the Assistant Secretary shall use the
authority granted in this Paragraph 3 to cancel any shares of Restricted Stock
that are forfeited under Paragraph 6.

4. Vesting. Subject to Paragraph 6 and except as provided in Paragraph 7 below,
Participant’s interest in the shares of Restricted Stock shall become
transferable and nonforfeitable (“Vested”) with respect to one-third of the
shares of Restricted Stock on each of November 10, 2009, November 10, 2010, and
November 10, 2011.



--------------------------------------------------------------------------------

5. Death or Disability. If Participant dies or becomes permanently and totally
disabled within the meaning of Section 22(e)(3) of the Code (“Permanently and
Totally Disabled”) while in the employ or service of the Company or a Subsidiary
and prior to the forfeiture of the shares of Restricted Stock under Paragraph 6,
Participant’s right to receive the Restricted Stock shall be fully “Vested”
(i.e., the restrictions on transfer and risk of forfeiture in Paragraph 2 above
shall lapse).

6. Forfeiture. Subject to Paragraph 7 below, all shares of Restricted Stock that
are not then Vested shall be forfeited if Participant’s employment or service
with the Company and its Subsidiaries terminates for any reason other than on
account of Participant’s death or becoming Permanently and Totally Disabled.

7. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s right to receive the Restricted Stock shall be Vested if
Participant’s employment is terminated by the Company or an Affiliate without
Cause within two years following a Change in Control. For purposes of this
Agreement, Cause shall occur upon:

(i) the willful and continued failure by Participant substantially to perform
Participant’s duties with the Company or an Affiliate (other than any such
failure resulting from Participant’s incapacity due to physical or mental
illness) after written demand for substantial performance is delivered to
Participant by the Company or an Affiliate which specifically identifies the
manner in which the Company or Affiliate believes that Participant has not
substantially performed Participant’s duties,

(ii) Participant’s willful breach of fiduciary duty, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses),
willful violation of a final cease and desist order or willfully engaging in any
other gross misconduct which is materially and demonstrably injurious to the
Company or any Affiliate, or

(iii) Participant’s conviction of, or pleading guilty or nolo condentere to, the
commission of a felony involving fraud, embezzlement, theft or moral turpitude.

For purposes hereof, no act, or failure to act, on Participant’s part described
in clause (i) or (ii) above shall be considered “willful” unless done, or
omitted to be done, by Participant not in good faith and without reasonable
belief that Participant’s action or omission was in the best interest of the
Company and its Affiliates. The fact that Participant is or shortly may be
“retirement eligible” and thus eligible for or entitled to post-retirement
benefits from any plan, arrangement or program sponsored, participated in or
contributed to by the Company or an Affiliate shall not prevent Participant’s
termination from being considered for Cause.

8. Voting Rights. During the Period of Restriction, Participant shall be
entitled to exercise voting rights with respect to the shares of Restricted
Stock.

9. Dividends and Other Distributions. During the Period of Restriction,
Participant shall be entitled to receive all dividends and other distributions
paid in cash or property other than Stock with respect to the shares of
Restricted Stock at the same time as any holder of shares of Stock generally
would receive such dividends and other distributions. If any dividends or
distributions are paid in Stock, such Stock shall be subject to the same
restrictions on transferability and the same rules for vesting, forfeiture and
custody as the shares of Restricted Stock with respect to which they are
distributed. No fractional shares of Restricted Stock shall accrue under this
Paragraph, and if Participant would otherwise be entitled to a fractional share
under this Paragraph, such fractional share shall be disregarded and forfeited.

 

2



--------------------------------------------------------------------------------

10. Issuance and Custody of Certificates. The Restricted Stock shall be issued
in book entry form but may, on direction of the Committee, be issued in
electronic form or in certificated form. Custody of stock certificates
evidencing the shares of Restricted Stock shall be retained by the Company. The
Company shall cause shares of Restricted Stock which are Vested to be issued in
book entry or electronic form or in certificated form in the name of Participant
without the restrictions referred to in Paragraph 2 above and shall deliver to
Participant stock certificates evidencing such shares, or to Participant’s
trading account in electronic form if so requested.

11. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

 

If to the Company:   By hand-delivery:   By mail: Massey Energy Company   Massey
Energy Company Attention: Corporate Secretary   Attention: Corporate Secretary 4
North Fourth Street   P.O. Box 26765 Richmond, Virginia 23219   Richmond,
Virginia 23261 If to Participant:   [Name]   [Address]   [Address]  

12. Confidentiality. Participant agrees that this Agreement and the receipt of
Restricted Stock subject to this award are conditioned upon Participant not
disclosing the terms of this Agreement or the receipt of the Restricted Stock to
anyone other than Participant’s spouse, confidential financial advisor, or
senior management of the Company prior to the date Participant is Vested in
shares of Restricted Stock. If Participant discloses such information to any
person other than those named in the prior sentence, except as may be required
by law, Participant agrees that this award will be forfeited.

13. Fractional Shares. A fractional share shall not Vest hereunder, and when any
provision hereof may cause a fractional share to Vest, any Vesting in such
fractional share shall be postponed until such fractional share and other
fractional shares equal a Vested whole share.

14. No Right to Continued Employment or Service. This Agreement does not confer
upon Participant any right to continue in the employ or service of the Company
or a Subsidiary, nor shall it interfere in any way with the right of the Company
or a Subsidiary to terminate such employment or service at any time.

 

3



--------------------------------------------------------------------------------

15. Change due to Capital Adjustments. The terms of this Award shall be adjusted
as the Committee determines and as provided in the Plan for events which, in the
judgment of the Committee, necessitates such action.

16. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

17. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof or as duly amended.

18. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof which
are incorporated by reference into this Agreement.

19. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

20. Taxes. Participant shall make arrangements acceptable to the Company for the
satisfaction of income and employment tax withholding requirements attributable
to the Vesting of this Award.

21. Employment and Service. In determining cessation of employment or service,
transfers between the Company and/or any Subsidiary shall be disregarded, and
changes in status between that of a Member, a Non-Employee Service Provider and
a Non-Employee Director shall be disregarded.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

MASSEY ENERGY COMPANY By:  

 

Name:   Baxter F. Phillips, Jr. Its:   Executive Vice President and Chief
Administrative Officer

 

[Participant]

 

4